Title: James Moylan to the American Commissioners, 3 July 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 3d July 1778
The Frigate Boston Cap. S. Tucker is return’d to this port yesterday. On her Cruise she had taken four prizes, one of which loaded with Currants and Medecines the Cap. order’d to Boston, and the other three to this port, which are not yet arrived.
Mr. Livingston who set out this afternoon for Paris, will inform you the disagreeable cause of this vessel’s return, and as Mr. Schwighawser (who I understand you have appointed Agent for this Province) has not yet had time to give his orders for supplying this vessels wants, I told Cap. Tucker that I wou’d furnish him with the necessarys, untill the receipt of them, or of your instructions, in consequence of which I have pass’d with him through the diffirent ceremonys of his entrance &c. I have the honor to be respectfully Honorable Gentlemen Your assurd humble Servant
James Moylan
 
Addressed: The Honorable Plenepotentiary / Ministers of the United States / of America / at / Passy
Endorsed by John Adams: Mr Moylan’s Letter, 3d. July 78
